Matter of Hargis v Pritty-Pitcher (2020 NY Slip Op 01792)





Matter of Hargis v Pritty-Pitcher


2020 NY Slip Op 01792


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


269 CAF 19-00652

[*1]IN THE MATTER OF DELBERT W. HARGIS, JR., PETITIONER-RESPONDENT,
vVICTORIA PRITTY-PITCHER, RESPONDENT-APPELLANT, AND NICOLE E. HARGIS, RESPONDENT-RESPONDENT. SUSAN B. MARRIS, ESQ., ATTORNEY FOR THE CHILD, APPELLANT. 


KELLY WHITE DONOFRIO LLP, ROCHESTER (DONALD A. WHITE OF COUNSEL), FOR RESPONDENT-APPELLANT.
SUSAN B. MARRIS, MANLIUS, ATTORNEY FOR THE CHILD, APPELLANT PRO SE. 

 

	Appeals from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered February 22, 2019 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court